PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/107,758
Filing Date: 30 Nov 2020
Appellant(s): iRobot Corporation



__________________
Gretchen Devries
Registration No. 72,505
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed May 26th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection on prior art set forth in the Office Action dated 9/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
      WITHDRAWN REJECTIONS
Per argument III, the examiner withdraws all rejections under 35 U.S.C. § 112(b) (Office Action mailed on 9/09/2021 section 7.)

 (2) Response to the arguments
Argument I: The Claims of the Present Application Have Been Twice Rejected and Thus Are Appealable Under 35 U.S.C. § 134
Answer: Pending claims are appealable.
Argument II: The Present Application Describes Cleaning One or More Rooms by a Mobile Cleaning Robot in a Particular Order during Execution of a Single Cleaning MISSION. 
Answer: 	 Appellant claims about cleaning a first room, then cleaning a second room (see pending claim 2: “the relative position of the first room label and the second room label on the list determines an order for cleaning the first room and the second room ”: this claimed term “an order” (already indicating a room relationship inside a building) would comprise a very common sequence to follow in a list: cleaning a first room, then cleaning a second room according to Angle’s disclosure – i.e., “determines an order (e.g., a full or partial sequence of rooms..., ” see Angle, para. [0042]).
Argument B: The claimed “single cleaning mission” is not the same as single pass CLEANING.
Answer:  The claimed “single cleaning mission” broadly covers a quick/complete cleaning (i.e., a single-pass cleaning in a room) with no duplicated spot; therefore, this has been a common practice for a vacuum robot: no spot duplication for a minimum of time to clean (Angle discloses this limitation – see Angle, FIG. 15 ref. 516: ‘QUICK” clean - note that appellant also owns prior art of Angle on a similar subject matter). 
IV. The § 102 Rejection of Independent Claims 2 and 15 and their Dependent Claims Should Be Reversed. 
Argument A: The Examiner’s interpretation of the term “single cleaning mission” is overly broad and not consistent with the broadest reasonable interpretation of the Specification.
Answer: The specification defines that “single cleaning mission” comprises a quick cleaning task in Angle’s disclosure (i.e., a single “quick” pass/run – not a dual pass/not repeating to clean a spot twice to spend a shortest time, see appellant’s specification, para. [0060] or “a single versus a multiple pass setting” (this disclosure clearly explains about “a single cleaning mission”) in appellant’s spec para. [0076]; prior art of Angle et al., FIG. 15 ref. 516 discloses a “quick“/single-pass run to cover room’s spots); therefore, examiner’s interpretation is reasonable.
Argument B: Angle fails to disclose the claimed “a list of rooms to be cleaned by a mobile cleaning robot during execution of a single cleaning mission,” as recited in independent claims 2 and 15.
Answer: Angle discloses the claimed “a list of rooms to be cleaned by a mobile cleaning robot” (i.e., “ priority list in which rooms are addressed by availability” see Angle, para. [0042]) and claimed “during execution of a single cleaning mission,” as inherently understood by Angle because Angle refers to a priority to clean rooms in a list.
Note: Optional And Conditional Steps May Have No Patentable Weight: In re Johnston (Fed. Cir. 01/30/06) (aff’g anticipation: “optional elements [“may be”] do not narrow the claim because they can always be omitted”); In re Schulhauser (PTAB 04/28/16) (precedential) (under broadest reasonable interpretation, steps triggered only if a condition precedent is met need not be performed, such that an obviousness ground need not address those conditional steps; citing Cybersettle and Applera for parallel rule in infringement analyses).
Argument C: Angle fails to disclose “wherein the relative position of the first room label and the second room label on the list determines an order for cleaning the first room and the second room during the single cleaning mission executed by the mobile cleaning robot,” of independent claims 2 and 15.
Answer: Angle labels different rooms (i.e., see Angle, FIG. 7 “LIVING” ref. 320a, “KITCHEN” ref. 320b, and  “BEDROOM” ref. 320c). It has been a very familiar practice to place a first thing to do, next is a second thing to do in a list. Angle discloses relative position of the first room label, second room label on an order ... to command a robot what is done first, what is done second according to labels (i.e., “determines an order (e.g., a full or partial sequence of rooms, optionally including room-to-room paths or room-to-room gateways, or a priority list in which rooms are addressed by availability—depending on, for example open or closed doors—and suitability—depending on, for example time available in a schedule to clean, or type of floor) of a portion or all of the plurality of rooms to traverse based on the input parameter and a score associated with the measurable characteristic of each rooms.” see Angle, para.[0042]).
Argument V: The § 103 Rejections of Independent Claims 2 and 15 and their Dependent Claims Should Be Reversed
A.	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle by using claimed term "a single cleaning mission" instead of "a single-pass coverage" of Angle because both of them generally represent a similar process of a cleaning robot.
Answer: Per dependent claims 3-5, 7-12, 16-17, 19, 21, 23-24, and 26, rejections are from Office Action dated on 9/09/2021 are incorporated.
a. Per dependent claim 3:  Angle et al., also teach steps:
receiving data indicative of a time to complete cleaning rooms (see Angle et al., FIGs 15-16, para. [0042]).
b. Per dependent claims 4, and 16:  Angle et al., also teach steps:
presenting, on the user interface of the mobile device, the first room label in an updated position on the list of room labels responsive to receipt of user input (i.e., an ability to modify boxes 405a, 405b, 405c, 405d, and 405e, see Angle et al., FIG. 11); and
sending, to the mobile cleaning robot, data indicative of the updated position of the first room label (i.e., “sending the user commands to the remote cleaning robot” see Angle et al., para. [0188]).
c. Per dependent claims 5, and 17:  Angle et al., also teach steps:
removing the first room label from the presentation on the user interface of the mobile device responsive to receipt of user input indicating a cancellation of a cleaning of the first room and
sending, to the mobile cleaning robot, data indicative of the cancellation of the cleaning of the first room.
These above claimed steps are updating commands, and transmitting updated commands to the remote cleaning robot (i.e., an ability to modify boxes 405a, 405b, 405c, 405d, and 405e, see Angle et al., FIG. 11).
d. Per dependent claims 7, and 19:  Angle et al., also teach steps:
presenting, on the user interface, a representation of an operational event of the cleaning mission (see Angle et al., FIG 16); and
receiving, from the mobile cleaning robot, data indicative of the operational event of the cleaning mission (see Angle et al., FIG 15),
wherein the representation of the operational event comprises a representation of the completion of the mobile cleaning robot cleaning one of the first room or the second room (i.e. “Job completed today” see Angle et al., FIG. 11, and FIG 15).
e. Per dependent claim 10:  Angle et al., also teach steps:
- sending, to the mobile cleaning robot, a set of cleaning parameters to be used in each of the first room and the second room, each set of cleaning parameters including a vacuum power (i.e., sending a command for a “QUICK” cleaning: a light power consumption, see Angle et al., FIG. 16 ref. 502B).
f. Per dependent claim 8: This claim requires steps:
presenting, on the user interface, a representation of an operational event of the cleaning mission (see Angle et al., FIG. 15); and
receiving, from the mobile cleaning robot, data indicative of the operational event of the cleaning mission (see Angle et al., FIG. 15);
wherein the representation of the operational event comprises a representation of a time of a bin-emptying event.
	These steps are obvious variants from claim 7, a different between claims 7, and 8 is: a representation of the completion of the mobile cleaning robot cleaning: e.g. “COMPLETE” and a representation of a time to empty a bin (claim 8) – these are non-functional descriptive material that do not change a claimed step of presenting a representation on a remote controller screen (or on a mobile device).
	Angle et al do not use a claimed term of “a single cleaning mission”.
	However, Angle already use similar claimed term “a single-pass coverage”, (see Angle et al., para. [0161], [0199]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle et al. to specify a certain representation because this certain representation does not change a claimed limitation/meaning of displaying data.
	Therefore, claim 8 is also rejected on 35 USC 103 for obvious variant. 
g. Per dependent claim 9: This claim requires a step: presenting a time of the bin-emptying event in the list of room labels.
Angle et al., also disclose about a job completed time at 9:15 AM (see Angle et al., FIG. 15 ref. 528); that is also the time to empty the bin after cleaning a room.
h. Per dependent claim 11:  Angle et al., also teach:
determining, based on a charge level of a battery of the mobile cleaning robot (i.e., “a remaining battery charge limit” see Angle et al., para. [0114]), a charging period for charging the battery to allow the mobile cleaning robot to complete cleaning the rooms on the list of rooms (since this “charging period” is not defined, any charging period (to charge a battery) would be sufficient, see Angle et al., para. [0084], and [0233]).
i. Per dependent claim 12:  Angle et al., also teach:
sending a charging instruction indicative of the charging period to the mobile cleaning robot (“a remaining battery charge limit”  with “battery charge state sensor” see Angle et al., para. [0018], [0021]).
j. Per dependent claim 21: The rationales and references for a rejection of claim 15 are incorporated.
Angle et al., also teach steps to:
determine, based on a charge level of a battery of the mobile cleaning robot (i.e., based on “ a remaining battery charge limit”, see Angle et al., para. [0021], [0038]), an elapsed time/(a charging period) for charging the battery to allow the mobile cleaning robot to complete cleaning the rooms on the list of rooms (see Angle et al., para. [0021], [0038]); and
send a charging status/instruction indicative of the charging period to the mobile cleaning robot (i.e., presenting that elapsed time on the user interface (e.g., an elapsed time is 15 minutes, see Angle et al., FIG. 15 ref. 528, and FIG. 16 ref. 502C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle et al., with performing a simple calculation between a starting time and a completed time to present an elapsed time.
k. Per new claim 23: The rationales and references for a rejection of claim 3 are incorporated.
The examiner submits that the time to complete cleaning of the first room and the second room is a time that it takes the mobile cleaning robot to complete cleaning each of the first room and the second room (because this claimed step is very easy to understand for one with ordinary skill in the art to add up a total time to clean a small apartment where a short duration of moving from a room to another room is considered negligible comparing to do a cleaning task).
Angle et al ’s vacuum cleaning robot is capable to perform this claimed step (i.e., “how long it takes to clean each room on an individual sortie and how long it takes to clean multiple rooms in the space, including transition times there between and battery charging times between multi-sortie missions”- see Angle et al., para, [0038]).
l. Per new claims 24 and 26: The rationales and references for a rejection of claim 11 are incorporated.
In these claims, Appellant claims a feature that the charging period is shorter than a time required to fully charge the battery.
The examiner submits that because fully charge a battery already requires a maximum time; then any claimed battery charging period for that same battery should be shorter than a max time).
Angle’s vacuum cleaning robot is capable to perform this claimed feature (i.e., discussing “Battery 224/Power module 212 (charge state in field),”- see Angle et al., para, [0092]).
m.	Claims 13-14, and 20 are rejected under 35 U.S.C.103(a) as being unpatentable over Angle et al.  (US Pub. 20160167234 A1), in view of Caussy et al., ( US Pub. 20190011413A1)  - rejections are from Office Action dated on 9/09/2021.
- Per dependent claim 13:  	Angle et al., teach about receiving specific data (i.e., receiving a percentage of cleaning completion from the mobile cleaning robot, see Angle et al., FIG. 6]); they.do not disclose a step of receiving data indicative of an elapsed charging time when the mobile cleaning robot is at a charging station.
	However, Caussy et al., report a charging status from a charging dock (i.e., a status of battery is wirelessly transmitted; see Caussy et al., para.[0171]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle et al, ,with Caussy et al., to receive a report of a charging status from a charging dock remotely while a person may be a distance away from a cleaning robot.
- Per dependent claims 14, and 20: The rationales and references for a rejection of claim 13 are incorporated.
Angle et al., also teach claimed features:
presenting a representation of the elapsed time on the user interface (e.g., an elapsed time is 15 minutes, see Angle et al., FIG. 15 ref. 528, and FIG. 16 ref. 502C).
Claim 20 has similar limitations as claim 14: determining an elapse time for charging a battery, and reporting that data to a remote control (in equivalent interpretation: a remote control receives a charging status and displaying that status); therefore, similar rationales and references set forth are also applied for an obvious rejection.
Obviousness is a question of law on series of factual determinations, including the scope and the content of prior art, differences between the art and the claims at issue and the level of ordinary skill in the art (see General Instrument Corporation v. International Trade Commission, 20 USPQ2nd 203).
The test for obviousness is not whether the features of the reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the reference makes obvious to one of ordinary skill in the art (see In re Bozek, 163 USPQ 545; see In re Richman, 165 USPQ 509; see In re Beckum, 169 USPQ 47; see In re Sneed, 218 USPQ 385).
Therefore, the examiner respectfully disagrees about “not obvious”; it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle et al.by using claimed term "a single cleaning mission" instead of "a single-pass coverage" (note that “a single cleaning mission” is broader than “a single-pass coverage” of Angle) because both of them generally represent a similar process of quickly perform a cleaning by passing a spot one time (see Angle et al., FIG. 15 ref. 516).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle et al since both the appellant and Angle are working toward the same field of application: a cleaning robot.
Argument in VI & VII:	The § 102/103 Rejections of Dependent Claims 6 and 18 Should Be Reversed for Reasons in Addition to Those Described with Respect to Independent Claims 2 and 15 (rejections are from an Office Action dated on 9/09/2021).
Answer:  Per Dependent Claims 6 and 18, Angle et al also teach claimed features:
presenting, on the user interface, a representation of an operational event of the cleaning mission (see Angle et al., FIG. 11); and
receiving, from the mobile cleaning robot, data indicative of the operational event of the cleaning mission (see Angle et al., FIG. 15 reference 405b “BEDROOMS”);
wherein the representation of the operational event comprises a representation of a location where the mobile cleaning robot performed additional cleaning in response to detected debris (i.e., an ability to modify box 330b for “a DEEP CLEANING” level, or box 330d for maximum “SPOT CLEANING” of a location for moving away any debris, see Angle et al., FIG. 9).
Argument VIII:  The § 103 Rejections of Dependent Claims 22 and 25 Should Be Reversed for Reasons in Addition to Those Described with Respect to Independent Claims 2 and 15
Answer:   Per Dependent Claims 22 and 25, Appellant claims a cleaning process (for two
 rooms)  is within 12-hour.
It has been very common for a cleaning mission comprises a cleaning of the first room and the second room by the mobile cleaning robot within a 12-hour period (it is an obvious task/mission that has been easily completed in a short/reasonable time for a small efficiency apartment with no bedroom – see Angle et al., Fig. 11 on Sunday, from 8AM till 6PM).
	Further, using a vacuum robot to clean two small rooms (see Angle, FIG.11 ref, 405b TUESDAY “BEDROOMS”) within 12- hour period is clearly not an inventive concept. The claimed feature is already a capable function of Angle ‘s cleaning robot (i.e., “how long it takes to clean multiple rooms in the space, including transition times therebetween and battery charging times between multi-sortie missions” - see Angle et al., para, [0038]).
	Therefore, dependent claims 22, and 25 are also rejected as being obvious from Angle.
Conclusion
It is respectfully submitted that rationales and references for establishing obviousness of pending claims are sufficient. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CUONG H NGUYEN/
Primary Examiner, Art Unit 3662
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                                            



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.